DETAILED ACTION

Status of Claims

This action is in reply to the amendments filed on 29 November 2021.
Claims 1, 2, 4, 7, 8, 9, 11, 12, 15, 17, 18 & 20 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 112(b) of claims 2, 3, 8, 9 & 15 in view of the claimed amendments.
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments and arguments. 
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection in view of the claimed amendments.  The claim recites the combination of additional elements of receive, from a landline telephone device as a first wireless signal, a first audio signal comprising a merchant identification message transmitted from a merchant through a landline in response to a transaction request by a user, the merchant identification message including a merchant identifier; retrieve, in response to successfully identifying the merchant, a token associated with a primary account number (PAN) of the user; generate a token message including the token, the token message transmittable through the landline; transmit the token message to the landline telephone device as a second wireless signal, the landline telephone device configured to transmit the token message to the merchant through as a second audio signal via the landline; and receive, from a payment processor, a confirmation message indicating a payment using the PAN was made in response to the merchant receiving the token in the token message.  Although each of the receiving steps analyzed individually may be viewed as mere extra solution activity, the claim as a whole is directed to a particular improvement in receiving messages through a landline telephone device. Specifically, the method receives a merchant identification message as a first audio signal from a landline telephone device, extracts a merchant identifier from the message, generates a token message and transmits the token message by a second audio signal to the landline device. This provides a specific improvement over prior systems, resulting in an improved message system that receives messages from a landline telephone using audio signals and transmits messages to a landline telephone device using audio signals showing an improvement in computer functionality. The claim as a whole integrates human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception.
	

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards secure transactions over a landline. More specifically, the Applicants claim A computing device, a method and computer product for securely transacting over a landline, the computing device comprising at least one processor and a memory device in communication with the at least one processor, the at least one processor configured to: receive, from a landline telephone device as a first wireless signal, a first audio signal comprising a merchant identification message transmitted from a merchant through a landline in response to a transaction request by a user, the merchant identification message including a merchant identifier; extract the merchant identifier from the merchant identification message; query a database of merchant data including a plurality of merchants and a plurality of merchant identifiers, wherein each of the plurality of merchant identifiers corresponds to one of the plurality of merchants; identify, in response to the query, the merchant by matching the extracted merchant identifier against the plurality of merchant identifiers in the database; retrieve, in response to successfully identifying the merchant, a token associated with a primary account number (PAN) of the user; generate a token message including the token, the token message transmittable through the landline; transmit the token message to the landline telephone device as a second wireless signal, the landline telephone device configured to transmit the token message to the merchant through as a second audio signal via the landline; and receive, from a payment processor, a confirmation message indicating a payment using the PAN was made in response to the merchant receiving the token in the token message. 
Furthermore, Mehra [US 2008/0177661 A1] discloses “technologies relating to a phone-based payment system for transferring funds between payers and payees, and methods of providing such a system. In general, one aspect is implemented as a method of electronic payment that includes receiving a payer identifier from a payer, and the payer identifier is selected from a group of a registered phone number and a registered business server identifier. The method also includes identifying the payer as an authorized user based on the received payer identifier. The method further includes authorizing a payment transfer from a bank account of the payer to a bank account of a payee if the identified payer is an authorized user. Other implementations of this aspect include corresponding systems, apparatus, and computer program products.”
Gandhi et al. [US 2013/0159170 A1] discloses “A payment button on a device capable of making telephone calls, such as a mobile phone, allows a payer to electronically transfer money while in a phone call with a payee. The payment button also allows a payee to initiate an electronic payment transaction while in a phone call with a payer. The payment button may be a clickable or tappable virtual button presented on a display of the phone when being used to make or receive a call. The payer or the payee can simply enter a payment amount on the phone to complete an electronic payment transaction. A notification of payment is instantly transmitted to the phones being used for the phone call, so that the parties can safely and conveniently conclude a purchase and/or payment transaction during one phone call.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest receive, from a landline telephone device as a first wireless signal, a first audio signal comprising a merchant identification message transmitted from a merchant through a landline in response to a transaction request by a user, the merchant identification message including a merchant identifier; extract the merchant identifier from the merchant identification message; generate a token message including the token, the token message transmittable through the landline; transmit the token message to the landline telephone device as a second wireless signal, the landline telephone device configured to transmit the token message to the merchant through as a second audio signal via the landline; and receive, from a payment processor, a confirmation message indicating a payment using the PAN was made in response to the merchant receiving the token in the token message.
For these reasons claims 1, 11 & 17 are deemed to be allowable over the prior art of record, and claims 2-10, 12-16 & 18-20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogalski et al. [US 2004/0132500 A1] discloses “Systems and methods for wireless communications between a cellular telephone and a landline telephone. A system includes a cellular telephone in communication with a cordless telephone base station. The cordless telephone base station includes a BLUETOOTH radio transceiver, and the cellular telephone includes a BLUETOOTH radio transceiver, so that the cellular telephone can communicate with the base station using BLUETOOTH communications.”
Jain et al. [US 2012/0278236 A1] discloses secure payments from an operator of a landline phone in connection with an IVR system to complete the transaction.
Mineo-Goggin [US 8,459,560 B1] discloses a digital wallet application configured for audio formatting of payment information. The decoder may decode the initial code in a first encoding format to generate an extracted payment account number representing the original payment account number. The digital wallet application is configured to retrieve, from the repository, the payment account number for converting into a first code to later change the first code to a second code, and submit the payment to a point of sale (POS) device in the second transmission mode.
Itwaru et al. [US 2014/0108252 A1] discloses “receiving a sound code containing sound-based transaction data, wherein the transaction data is representative of merchant data associated with the product; receiving a consumer identifier, wherein the consumer identifier identifies the consumer; sending the payment request including the product data and the consumer identifier to the transaction interface over the communications network; and receiving a confirmation of approval or denial of the payment request from the transaction interface.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KITO R ROBINSON/Primary Examiner, Art Unit 3619